Breese, J. There is no question made upon any decision of the court below, upon points of law appearing in this record. The complaint is, that the court, sitting as a jury, mistook the evidence, and therefore a new trial should have been allowed. The question before the court, on the evidence, was fraud or no fraud, and there is very much in the case to justify the conclusion at which the court arrived. On looking at the whole evidence, as it appears in the record, we cannot say we would not have found as the court did find. The evidence, and manner of giving it in, and all the circumstances surrounding the witnesses and the case, were fully before the court. If they do not, as they cannot, make the same impression upon us, they yet are of such a nature as to forbid us from interfering with the verdict to disturb it. In such cases, where the jury might have found either way, we cannot interfere. The evidence of fraud is by no means so weak as to justify us in setting aside the verdict. The judgment is affirmed. Judgment affirmed.